DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 21 have been amended, claims 8, 11, 13-20 have been cancelled, claims 7, 12, 27 have been withdrawn, and claims 1-7, 9-10, 12, 21-30 are pending as amended on 06/20/22. 
4.        The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 06/20/22. In particular, claim 1 has been amended to include features “free of weighting agent with a density of about 7 lb/gal to about 12 lb/gal” and “wherein the water wet direct emulsion drilling fluid is a stable water wet
system in that the water wet direct emulsion has a property of no phase stratification
after 24 hours at 200 0F” and claim 21 has been amended to include features “free of weighting agent and free of surfactant with a density of about 7 lb/gal to about 12 lb/gal,” “polysorbate emulsifier is the only emulsifier,” and “wherein the water wet direct emulsion drilling fluid is a stable water wet system in that the water wet direct emulsion has a property of no phase stratification after 24 hours at 200 0F.” Now, the scope of independent claims 1, 21 and the claims depends from claims 1, 21 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.       This application is a 371 of PCT/US2019/042845 07/22/2019; PCT/US2019/ 042845 has PRO 62/703,572 07/26/2018.

Response to Amendment
8.         Applicant's amendment filed on 06/20/22, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to rejection of claims 1-6, 8, 11 under 35 U.S.C. 102(a)(1) as being anticipated by Singh (WO 2016/171683; for convenience US 2018/0094185 from the same family applied), and claims 9-10, 21-26, 28 under 35 U.S.C. 103 as being unpatentable over Singh filed on 06/20/22 have been fully considered but are moot in view of amendment. Prior arts do not disclose claims 1, 21 amended features. Previous rejections have been withdrawn.
Claim Rejections - 35 USC § 112
10.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.      Claims 1-6, 9-10, 21-26, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 recites the limitation "the direct emulsion drilling fluid" in lines 18, 20-21.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 2 recites the limitation "the direct emulsion drilling fluid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 3 recites the limitation "the direct emulsion drilling fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
            Claims 4, 9-10 recites the limitation "the direct emulsion drilling fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
           Claim 21 recites the limitation "the direct emulsion drilling fluid" in lines 19, 21-22.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 22 recites the limitation "the direct emulsion drilling fluid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 23 recites the limitation "the direct emulsion drilling fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
            Claim 24, recites the limitation "the direct emulsion drilling fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
          Claims 1, 21, improperly recite the Markush group in the form of “selected from the group consisting of A, and B, and C” (please See lines 11-12 in claim 1 and lines 12-13 in claim 23), which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claims 2-6, 9-10, depends from rejected claim 1 and claims 22-26, 28-30 depends from rejected claim 21. Appropriate correction is required.

Allowable Subject Matter
12.       Claims 1-6, 9-10, 21-26, 28-30 are not allowed (please See 112 rejection above).
13.         The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Singh (WO 2016/171683; for convenience US 2018/0094185 from the same family applied) and Harris (US 2019/0008749).
            The amended claim 1 require features “a water wet direct emulsion drilling fluid free of weighting agent with a density of about 7 lb/gal to about 12 lb/gal” and “wherein the water wet direct emulsion drilling fluid is a stable water wet system in that the water wet direct emulsion has a property of no phase stratification after 24 hours at 200 0F” and amended claim 21 require “a water wet direct emulsion drilling fluid free of weighting agent and free of surfactant with a density of about 7 lb/gal to about 12 lb/gal,” “polysorbate emulsifier is the only emulsifier,” and “wherein the water wet direct emulsion drilling fluid is a stable water wet system in that the water wet direct emulsion has a property of no phase stratification after 24 hours at 200 0F.” Neither Singh nor Harris teaches or suggest the amended features of the water wet direct emulsion drilling fluid for a method of drilling in a subterranean formation.

Conclusion
14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766